DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A method of preparing for, and complying with, a SEC financial statement audit by recording corporate governance information on an immutable blockchain comprising: 

drafting general corporate matters by a publicly traded company; 

recording the general corporate matters on the immutable blockchain after creation or after a material change, wherein each recording comprises a time stamp of receipt, and wherein each recording cannot be subsequently manipulated or changed; 

drafting financial and accounting matters by the publicly traded company; recording the financial and accounting matters on the immutable blockchain at least every 30 days, wherein each recording comprises a time stamp of receipt, and wherein each recording cannot be subsequently manipulated or changed;

drafting tax filing maters by the publicly traded company; recording the tax filing matters on the immutable blockchain within the time requirements specified by the tax deadlines or after a material change, wherein each recording comprises a time stamp of receipt, and wherein each recording cannot be subsequently manipulated or changed; 

drafting SEC filing matters by the publicly traded company; 

recording the SEC filing matters on the immutable blockchain within the time requirements specified by the SEC deadlines or after a material change, wherein each recording comprises a time stamp of receipt, and wherein each recording cannot be subsequently manipulated or changed; 

completing SEC auditor due diligence documents by the publicly traded company; 

recording the SEC auditor due diligence documents on the immutable blockchain in preparation of an SEC audit, wherein each recording comprises a time stamp of receipt, and wherein each recording cannot be subsequently manipulated or changed; 

creating a list of certificate holders that have at least some access to the recorded information about the publicly traded company on the immutable blockchain; 

designating an SEC auditor as a certificate holder who has at least some access to the recorded information of the publicly traded company on the immutable blockchain; and 

providing at least some of the recorded information on the immutable blockchain to the SEC auditor for completion of a SEC financial statement audit of the public company, wherein the auditor is provided immutably verifiable recorded company information that is time-stamped and that cannot be subject to subsequent data entry manipulation.

This is considered to be a certain method of organizing human activity, in particular, a method to prepare for a financial audit which is considered to be a fundamental economic practice.  
Regarding independent claims 1, 10, and 18, there are no additional element(s) or combination of elements in the claim(s) other than the abstract idea per se.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, there are no additional element(s) or combination of elements in the claim(s) other than the abstract idea per se.  In the examiner’s view, there are no elements to integrate the abstract idea into a practical application.  There are no additional elements which (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Viewed as a whole, there are no additional claim element(s) which provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2021/0142302) in view of design choice.
	Regarding claims 1, 10, and 18, Anderson discloses a method of preparing for a SEC audit (abstract, par. 69, 93) that includes drafting various relevant matters concerning the business and its transactions (par. 68, information concerning time, date, purchasing parties, selling parties, taxes paid, etc. is added to an online ledger) and recording them on an immutable blockchain (Fig. 4, par. 65, 68, transaction information is added to an online ledger and once it had been confirmed it becomes part of an immutable record on a blockchain), creating a list of certificate holders that have some access to the recorded information (par. 66, 67, it is established who will have access to the information in the blockchain), designating an SEC auditor as a certificate holder (par. 66, 67, 69, 93, outside auditors will be given access to the information on the blockchain, SEC is a governmental agency which audits businesses), and providing some of the information on the blockchain to the SEC auditor for completion of a financial statement audit (par. 69, 93, 166, outside auditors will be given access to the information on the blockchain, SEC is a governmental agency which regulates and audits businesses).
	Anderson does not explicitly show drafting and recording all of the recited business-related matters, however, a variety of different business-related matters could be drafted and recorded.  The particular matters selected to be recorded is a matter of design choice since it has not been shown to serve any particular purpose or solve any stated problem.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Anderson so that the recited business matters are recorded, as taught by design choice, because modifying the other teachings of the prior art with these matters of design choice would merely yield predictable results and would offer additional information for auditors reviewing the business statements.
	Regarding claims 2-9, 11-17, and 19-21, various corporate, financial and accounting, tax filing, and SEC filing matters are well-known, such as bylaws, general ledgers, expenses, payroll schedules, new products, and different filing forms.  The particular matters selected to be recorded in the ledger is a matter of design choice since it has not been shown to serve any particular purpose or solve any stated problem.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627